Citation Nr: 0413297	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  01-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to basic eligibility for 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30, Title 38, of the 
United States Code.  A review of the available record 
indicates that the veteran has also filed a claim for service 
connection.  However, the veteran's claims folder, service 
medical records, and service personnel records are not a part 
of the record and have not been forwarded to the Board.  The 
Board is of the opinion that this evidence may contain 
information pertinent to the veteran's claim for educational 
assistance under Chapter 30, particularly in light of 
38 C.F.R. § 21.7042(a)(5).  Furthermore, the available record 
reflects that the veteran is currently serving in the 
reserves and he has testified to being a part of the active 
ready reserves.  The record does not reflect that the RO has 
considered the veteran's claim pursuant to 38 C.F.R. 
§ 21.7042(b), eligibility based on active duty service and 
service in the Selected Reserve.  Finally, the veteran's 
reason for separation from active service is not clear from 
the record, as the Board is unable to interpret the 
separation code and separation authority as noted on the 
veteran's Department of Defense Form 214.  Such information 
is pertinent to the veteran's claim under 38 C.F.R. 
§ 21.7042(a)(5) and § 21.7045(a).  Thus, the Board is 
compelled to conclude that a remand of this matter is 
necessary for further development of the record.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
claims folder, service medical records, 
and service personnel records and 
associate them with the record in this 
matter.  If possible, the RO should 
determine (through the 
appropriate sources) the meaning of the 
separation code, separation authority, 
and narrative reason for separation as 
noted on the veteran's Department of 
Defense Form 214.  

2.  The RO should review the 
aforementioned evidence and the veteran's 
claim for educational assistance under 
all applicable regulations, including 
38 C.F.R. § 21.7042(a)(5), 38 C.F.R. 
§ 21.7042(b), and 38 C.F.R. § 21.7045(a).  
Any sources used to define terms and 
military codes should be clearly 
identified and explained by the RO.  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




